Title: To Alexander Hamilton from Oliver Wolcott, Junior, 24 June 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, June 24, 1794. “It is my duty to inform you that Daniel Benezet, Collector for Great-Egg-Harbour, has made no return to the Treasury since January 1792; and that several letters have been written to him from this Office on the subject, to which he has neglected to pay any attention. A similar neglect is imputable to John Lawson the younger, Collector for Sunbury, who has neglected to transmit any Returns since the 1st. quarter of the year 1792.”
